     Case: 4:19-cv-00027-MPM-RP Doc #: 61 Filed: 04/27/20 1 of 2 PageID #: 444



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

FRANK K. JOYNER, ET AL                                                               PLAINTIFFS

v.                                                   CIVIL ACTION NO. 4:19-CV-27-MPM-RP

GRENADA COUNTY, MISSISSIPPI AND
JOHN AND JANE DOES 1-10                                                            DEFENDANTS

                                             ORDER

       On April 24, 2020, Plaintiff Frank K. Joyner filed a Motion for Order to Compel. Docket

60. Plaintiff seeks an order compelling Defendants “to disclose the names and contact

information for all pretrial detainees at the Grenada County Jail, Grenada, Mississippi, who were

bonded out on February 13, 2017.” Id. Additionally, Plaintiff requests additional time to

investigate “what actually happened to the surveillance equipment” for the area where Ryan

Taylor Joyner was detained including inspecting the equipment and potentially subpoenaing

“Grenada County records pertaining to the purchase of such equipment and the replacement

equipment alleged to now be in place.” Id. Based on the results of this investigation, Plaintiff

further requests “permission to add the DVR to their Exhibit List and to add their investigator,

Mark Kimball, as an expert and fact witness.” Id.

       The Case Management Order entered on April 29, 2019, imposes the following discovery

provision:

       [B]efore a party may serve any discovery motion, counsel must first [confer] in good
       faith as required by Fed. R. Civ. P. 37(a)(1). If the attorney conference does not resolve
       the dispute, counsel must contact the chambers of the magistrate judge to request a
       telephonic conference to discuss the issue as contemplated by Fed. R. Civ. P.
       16(b)(3)(B)(v). Only if the telephonic conference with the judge is unsuccessful in
       resolving the issue may a party file a discovery motion.

Docket 8 (emphasis supplied). Additionally, Local Uniform Civil Rule 7(b)(2)(C) requires that

discovery motions be filed “sufficiently in advance of the discovery deadline to allow response
     Case: 4:19-cv-00027-MPM-RP Doc #: 61 Filed: 04/27/20 2 of 2 PageID #: 445



to the motion, ruling by the court and time to effectuate the court’s order before the discovery

deadline.”

       Plaintiff’s expert designation deadline was November 4, 2019, and the parties’ discovery

deadline expired on February 21, 2020. See Docket 39 and “Text Order” entered on January 8,

2020. Because counsel did not request a telephonic conference to discuss this discovery dispute

prior to filing the motion and further because the discovery and expert designation deadline have

expired, Plaintiff’s motion is DENIED.

       SO ORDERED, this the 27th day of April, 2020.
                                              /s/ Roy Percy _______________________________
                                              UNITED STATES MAGISTRATE JUDGE
